FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONGLIANG WANG,                                  No. 12-73103

               Petitioner,                       Agency No. A200-788-385

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Dongliang Wang, a native and citizen of China, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen and rescind his in absentia

removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

       The agency did not abuse its discretion in denying Wang’s motion to reopen

on the ground that notice of his hearing was proper, where notice of his hearing

was sent by regular mail to the address he provided, was not returned as

undeliverable, and Wang failed to overcome the presumption of effective service

by regular mail. See 8 C.F.R. § 1003.23(b)(4)(ii) (a motion to reopen to rescind an

in absentia removal order may be “filed at any time if the alien demonstrates that

he or she did not receive notice” of the hearing); Sembiring v. Gonzales, 499 F.3d

981, 986 (9th Cir. 2007) (describing evidence sufficient to overcome presumption

of effective service by regular mail).

      Nor did the agency violate Wang’s due process rights, as notice of his

hearing was reasonably calculated to reach him. Popa v. Holder, 571 F.3d 890,

897 (9th Cir. 2009) (“Due process is satisfied if service is conducted in a manner

reasonably calculated to ensure that notice reaches the alien,” even if the alien does

not actually receive the notice. (internal citation and quotation marks omitted)).




                                           2                                    12-73103
      To the extent Wang challenges the agency’s decision not to reopen sua

sponte, we lack jurisdiction to consider that contention. See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      Wang’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    12-73103